     Case 3:20-cv-02187-LAB-DEB Document 8 Filed 12/28/20 PageID.99 Page 1 of 3



 1 Robert S. Freund (SBN 287566)
 2 ROBERT FREUND LAW
   10866 Wilshire Boulevard, Suite 400
 3 Los Angeles, CA 90024
 4 Telephone: (323) 553-3407
   Email: robert@robertfreundlaw.com
 5
 6 Attorneys for Defendant,
   Easy Day Studios Pty Ltd
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11
12    ZACHARY MILLER, an                  CASE NO. 3:20-cv-02187-LAB-DEB
      individual,
13                                        NOTICE OF INTENT TO DEFEND
14                Plaintiff,

15    v.
16    EASY DAY STUDIOS PTY LTD,
17    an Australian proprietary limited
      company; REVERB
18    COMMUNICATIONS, INC., a
19    California corporation; and DOES
      1-25 INCLUSIVE,
20
21                Defendants.

22
23
24
25
26
27
28


                                NOTICE OF INTENT TO DEFEND
     Case 3:20-cv-02187-LAB-DEB Document 8 Filed 12/28/20 PageID.100 Page 2 of 3



 1         TO THE CLERK OF THIS COURT, THE COURT, AND ALL PARTIES OF
 2 RECORD:
 3         Please take notice that Defendant Easy Day Studios Pty Ltd. (“Easy Day”) intends
 4 to appear and defend against the claims asserted by Plaintiff in his Complaint. Easy Day
 5 files this Notice in abundance of caution in light of its pending ex parte application for
 6 extension of time to respond to Plaintiff’s Complaint.
 7         As set forth in the application (Dkt. No. 5), Easy Day’s litigation counsel was only
 8 recently retained on December 19, 2020, and, in violation of the Southern District’s Local
 9 Rules, Plaintiff’s counsel refused Easy Day’s request for an extension, even after Easy
10 Day offered a compromise of 21 days (instead of the initially requested 30 days). See
11 L.R. 2.1(a)(3)(d) (“We expect lawyers not to arbitrarily or unreasonably withhold consent
12 to a reasonable request for cooperation or accommodation.”).
13         Easy Day’s counsel has been working diligently to assess Plaintiff’s claims and
14 prepare a response but has not had sufficient time to do so, having been retained just five
15 business days before Easy Day’s response deadline.
16         Should Plaintiff attempt to enter default against Easy Day, the clerk should decline
17 to enter such default in light of Easy Day’s pending application for an extension. See
18 Winding v. Landsafe Default, Inc., No. 2:15-CV-01974-KJM-AC, 2015 WL 5676992, at
19 *3 (E.D. Cal. Sept. 24, 2015) (denying default and noting that defendant's “motion for
20 extension of time is sufficient indication of their intent to defend this action, precluding a
21 default judgment”) (citing Fed. R. Civ. P 55(a) (requiring clerk of court to enter default
22 “when a party against whom a judgment for affirmative relief is sought has failed to
23 plead or otherwise defend ....”) (emphasis added).
24         The clerk should also decline any attempt by Plaintiff to enter default to avoid
25 wasting the parties’ and the Court’s time and resources by forcing Easy Day to move to
26 set aside such default:
27
28

                                                  1
                                NOTICE OF INTENT TO DEFEND
     Case 3:20-cv-02187-LAB-DEB Document 8 Filed 12/28/20 PageID.101 Page 3 of 3



 1         [I]t is at times like these that common sense and professional judgment must
           come into play. Does it make sense to expend time and the client’s resources
 2         to force Defendant to file an ex parte application or noticed motion for
 3         extension of time to file a response to the Complaint? What advantage do I
           gain for my client? A response to the Complaint that is a few days earlier
 4         than the extension of time sought? An entry of default, which would then
 5         lead to a motion to set aside entry of default, where the standard to set aside
           default can be so easily satisfied? None of these possibilities makes it
 6         worthwhile to deny an extension of time to an opponent to file a response to
 7         a Complaint or to request entry of default against an opponent who clearly
           wants to make an appearance. The Court is disappointed that, at this early
 8         stage in the proceedings, counsel could not informally resolve these most
 9         simple of procedural matters as a matter of professional courtesy, as most
           counsel do.
10
11 Fromm v. Wells Fargo Bank, N.A., No. CV 18-8801-DMG (KSX), 2018 WL 6977428, at
12 *1 (C.D. Cal. Oct. 25, 2018).
13
14 DATED: December 28, 2020                Respectfully submitted,
15
                                           ROBERT FREUND LAW
16
17
                                    By     /s/ Robert S. Freund
18                                         Robert S. Freund
19                                         Attorneys for Defendant
                                           EASY DAY STUDIOS PTY LTD
20
21
22
23
24
25
26
27
28

                                                 2
                              NOTICE OF INTENT TO DEFEND
